          Case 5:18-cv-07233-EJD Document 420 Filed 01/28/20 Page 1 of 7



      quinn emanuel              trial lawyers | silicon valley
      555 Twin Dolphin Drive, 5th Floor, Redwood Shores, California 94065-2139 | TEL (650) 801-5000 | FAX (650) 801-5100


January 28, 2020

The Honorable Nathanael M. Cousins
Magistrate Judge of the Northern District of California
San Jose Courthouse, Courtroom 5 - 4th Floor
280 South 1st Street, San Jose, CA 95113

Re:    WeRide Corp., et al v. Huang, et al, Case No. 18-cv-7233-EJD (NC)

Dear Judge Cousins,

Nonparty Quinn Emanuel Urquhart & Sullivan LLP (“QE”) and Defendant Jing Wang (“JW” or
“Wang”) respectfully submit this joint letter brief regarding QE’s motion to quash the subpoena
served by Wang.

QE’s Statement

Introduction. Without any colorable basis, Wang has improperly subpoenaed QE, trial counsel for
Plaintiff WeRide, for documents and a deposition—a tactic that courts in this District describe as
“extraordinary” and “disfavored,” and permissible only when the information sought is “crucial to
the preparation of the case.” See, e.g., FTC v. DirecTV, Inc., 2016 WL 4154851, at *3 (N.D. Cal.
Aug. 5, 2016). The Court should quash the subpoena and award sanctions to QE.

Background. Wang’s subpoena seeks discovery about facts which Wang misguidedly and
erroneously argues represent a supposed conflict of interest, and which Wang has known about for
over a year. As Wang knows, the alleged conflict is completely non-existent. In 2017, a
company called UCAR sued four WeRide employees. WeRide (then called JingChi) was not a
party, and neither was Wang. In January 2018, UCAR issued subpoenas to WeRide, Wang (in
his capacity as WeRide’s then-CEO), and one other WeRide employee. WeRide (not Wang)
retained QE to respond to the subpoenas. QE had no direct communications with Wang (who had
zero relevance to the UCAR Litigation), and collected no documents from him. QE objected to
the subpoenas, and in April 2018 ultimately agreed to produce only a limited set of WeRide’s
corporate documents—and nothing in response to the Wang subpoena—without UCAR’s
objection. QE did no other work for Wang; the subpoenas were never raised again; and the
UCAR case settled in August, at which time QE confirmed to Wang in writing, in an email directly
to him, that its representation was complete and that no work had been done for him since April.
This lawsuit, commenced in November 2018, is wholly unrelated to the issues in the UCAR suit.
QE asked Wang repeatedly for any evidence or authority that a conflict exists, but Wang has none.

The subpoena seeks material that is not relevant (let alone “crucial”) to this case. Wang’s
sole justification for the discovery requested in the subpoena is to investigate an imagined
concurrent conflict of interest—i.e., that QE represented Wang at the same time it was adverse to
him.1 Courts regularly refuse to permit discovery into conflicts of interest, especially when (as

1
     This is in fact Wang’s third attempted justification for the subpoena. Wang’s first two
pretexts for the subpoena (an imagined subsequent conflict, and discovery into QE’s preservation
advice in the UCAR case) were equally unsupported and have now been abandoned.

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE
      LONDON | TOKYO | MANNHEIM | MOSCOW | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH
          Case 5:18-cv-07233-EJD Document 420 Filed 01/28/20 Page 2 of 7



here) there is no evidence that a conflict actually exists.2 See, e.g., Sinohui v. CEC Entm’t, Inc.,
2016 WL 2743458, at *5 (C.D. Cal. May 11, 2016) (“a disqualification motion is generally not
relevant to a party’s claims or defenses”); M.A. Mobile Ltd. v. Indian Inst. of Tech. Kharagpur,
2014 WL 819161, at *1 (N.D. Cal. Feb. 28, 2014) (quashing subpoena to trial counsel because
“any communications . . . that are not covered by attorney client privilege would [not] be relevant
to plaintiff’s case”). As a gating issue, Wang cannot show that QE represented Wang at the same
time it was adverse to him. In fact, WeRide first contacted QE concerning the issues in this case
after the UCAR Litigation settled, which was months after QE conducted its last work for
Wang—as confirmed by contemporaneous emails.3 Blankenchip v. CitiMortgage, Inc., 2016 WL
6821867, at *2 (E.D. Cal. Nov. 18, 2016) (no concurrent conflict where attorney began
representing plaintiffs the day after resigning from Greenberg Traurig, which represented
defendants). Wang has no evidence of a conflict (concurrent or otherwise); he only has baseless
speculation that WeRide and QE discussed the dispute with Wang while QE still represented
Wang (it did not). See Gilbert v. MoneyMutual, LLC, 2016 WL 7785454, at *5 (N.D. Cal. Dec. 15,
2016) (no conflict where “Defendants’ evidence consists largely of innuendo and speculation”).
Moreover, Wang never explains how a conflict in early 2018 is relevant to this lawsuit, nearly two
years after QE’s representation of Wang ended. Wang argues that his wrongful conduct at issue
in this case occurred while QE represented him, but he cites no authority that this would control
the conflict analysis. It does not, and this approach is contrary to all controlling authority.

Further, Wang knowingly refrained from asserting any objection for over a year, waiving whatever
objection he might have had to QE’s representation of WeRide. Tr. Corp. of Montana v. Piper
Aircraft Corp., 701 F.2d 85, 87 (9th Cir. 1983); Skyy Spirits, 2009 WL 3762418, at *1 (denying
disqualification motion based on delay of eight months). Unlike the cases Wang cites excusing
delay where there was no indicia of tactical motivation, Wang’s subpoena here—on the eve of
WeRide’s terminating sanctions motion and after WeRide has won two preliminary injunction
motions and engaged in significant discovery—is a transparent “tactical gimmick.” See
Openwave Sys. Inc. v. Myriad France S.A.S., 2011 WL 1225978, at *6 (N.D. Cal. Mar. 31, 2011).
Wang’s claim that he must not have cared about the email from QE when he received it is no
excuse; it only underscores his waiver of whatever conflict argument he might have had. And
Wang’s accusation that QE somehow “diverted” questioning at Qing Lu’s declaration is similarly
desperate; QE’s comment was a simple record clarification that Wang’s counsel deemed “fair
enough,” not even an objection or instruction not to answer. Lu Dep. 83:22-84:6.

The subpoena seeks privileged and work product material. The subpoena seeks QE’s internal
notes, draft documents, communications with WeRide “relating to” Wang, and documents
“referring to or discussing reasons to terminate representation of Jing Wang.” These documents
are protected on their face. As a former WeRide employee, Wang no longer has any right to
privileged communications between WeRide and its counsel in the UCAR Litigation. See, e.g.
Montgomery v. eTreppid Techs., LLC, 548 F. Supp. 2d 1175, 1187 (D. Nev. 2008) (former
executive was not entitled to access privileged corporate documents after leaving the corporation);
see also CFTC v. Weintraub, 471 U.S. 343, 349 n.5 (1985) (same). Further, any internal QE
communications, notes, or drafts that are sought in Wang’s subpoena concern the UCAR litigation,
and thus constitute “absolute” work product under California law. 4 See Cal. CCP § 2018.030.
2
     All of the cases Wang cites granted discovery based on some evidence giving rise to a conflict
of interest; to the contrary the evidence here negates the possibility of a conflict.
3
     QE will submit these privileged emails for in camera review upon request. QE offered to
show redacted versions to Wang’s counsel, who said that no matter what, they would not result in
a withdrawal of the subpoena—thus confirming that the subpoena’s sole purpose is to harass.
4
     California law applies because state law governs the underlying issue (an alleged conflict of
interest). Ward v. Equilon Enterprises, LLC, 2011 WL 2746645, at *3 (N.D. Cal. July 13, 2011).


                                                 2
          Case 5:18-cv-07233-EJD Document 420 Filed 01/28/20 Page 3 of 7



QE is the “sole holder of the privilege” in work product, and “may effectively assert it even as
against a client.” Lasky, Haas, Cohler & Munter v. Superior Court, 172 Cal. App. 3d 264, 278
(1985). Even if any work product exists that relates solely to QE’s representation of Jing Wang,
it is absolutely protected.

The subpoena seeks material readily available to Wang. The subpoena should be quashed
because the nonprivileged discovery it seeks can be obtained more easily from a party to the
litigation, namely, Wang himself. See Directv, 2016 WL 4154851 at *4; Chao v. Aurora Loan
Servs., LLC, 2012 WL 5988617, at *3 (N.D. Cal. Nov. 26, 2012) (“attorney depositions even for
fact discovery generally are allowed only when the discovery cannot be obtained from another
place”). Specifically, Wang already knows when his representation began and ended, the terms
of QE’s engagement, and the services and advice QE provided (all matters the subpoena seeks).

QE fulfilled its duties to Wang. Wang’s accusations that WeRide did not seek approval of the
representation and that QE’s communication was insufficient are wholly irrelevant to any issue in
this case—not “crucial” to its resolution. They are also inaccurate and unbelievable. Wang was
the CEO of WeRide and directly supervised the employees who worked with QE on the litigation.
QE wholly objected to the subpoena to Wang and there were no developments that would trigger a
duty to communicate. Wang misrepresents the motion to compel UCAR filed, which sought
documents only from the Defendants, not Wang. UCAR, Dkt. 89. When the case settled, QE
informed Wang the next day, even though its representation had completed months prior.

Wang violated Local Rule 30-1. Wang never met and conferred over scheduling or even
mentioned the possibility of a deposition of QE prior to serving the subpoena. This is an
independent reason to quash it. See Finley v. Count of Martin, 2009 WL 3320263, at *1 (N.D.
Cal. Oct. 13, 2009) (quashing deposition subpoena for violation of Civil L.R. 30-1).

The Court should award QE’s fees. Where a party or attorney fails to take reasonable steps to
avoid imposing undue burden or expense on a third party, the court “must . . . impose an
appropriate sanction—which may include . . . reasonable attorney’s fees.” Fed. R. Civ. P. 45(c).
Wang served QE despite clear precedent that subpoenas to trial counsel are “disfavored,” seeking
discovery into a meritless and irrelevant conflict claim. This is the definition of an overly
burdensome and defective subpoena. Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792,
814 (9th Cir. 2003) (imposing sanctions); Black v. Wrigley, 2019 WL 2717212, at *7 (S.D. Cal.
June 28, 2019) (sanctions for subpoena that the serving parties “knew and admit was defective”).
The Court should award QE’s costs and attorneys’ fees. See Black, 2019 WL 2717212, at *8
(“Courts . . . have often granted sanctions equaling most if not all of the attorneys’ fees sought.”).

Wang’s Statement

As detailed in the complaint, most of the affirmative accusations against JW occurred (and all
assertedly began) during the time JW was represented by QE, January-August 2018. See, e.g.,
Dkt. 210 at ¶¶ 48-90; Dkt. 34 at 7-10. JW and Kilpatrick Townsend (“KTS”), his current
counsel, learned shortly before Thanksgiving 2019 that UCAR had claimed QE had represented
JW during this entire interval. KTS’s inquiry was met with stonewalling and insults, and only
now has QE made perfunctory offers to provide highly selected information. JW’s request for
discovery is reasonable, and the motion to quash should be denied.

Facts missing from QE’s “background”: WeRide hired QE to represent JW on January 24,
2018, while WeRide was ousting JW from the company, not when he was “supervising” the
managers who ousted him. WeRide never notified JW of the representation or sought his
approval, in express breach of WeRide’s indemnity agreement. QE never informed JW it was
acting on his behalf or notified JW he should preserve documents and it is bewildering for QE to
assert there “were no developments that would trigger a duty to communicate.” See Cal. Rules


                                                  3
          Case 5:18-cv-07233-EJD Document 420 Filed 01/28/20 Page 4 of 7



Prof. Conduct Rules 3-500, 3-510 (now 1.4, 1.4.1). Most telling, QE’s disengagement email took
pains to backdate QE’s representation to April 2018. UCAR never agreed JW had “zero”
relevance and was arguing in pending briefs that it was entitled to “full and complete discovery”
from “Jing Wang” (UCAR Dkt. 89 at 5; see also id. at 3) and negotiating a settlement with QE
covering JW. Again, the timing must matter because QE still tries to characterize the subpoena
as “never raised again” after April even though the motion demanding “full and complete
discovery” was pending when the UCAR case was dismissed in August. See Gurkewitz v.
Haberman, 137 Cal. App. 3d 328, 333 (1982) (“so long as there are unsettled matters tangential to
a case, and the attorney assists the client with these matters, he is acting as his representative”).;
see also Guardant Health, Inc. v. Foundation Medicine, Case No. 17-CV-03590-JSC, 2017 WL
5127733, at *5 (N.D. Cal. Nov. 6, 2017).

QE also distorts the parties’ meet and confer in an attempt to exalt process over addressing these
issues. Contrary to QE’s charge, KTS laid out the common sense inferences that JW must draw
from QE’s abrupt disengagement, backdating of the representation, and overlap of JW’s alleged
wrongdoing with QE’s representation of him. KTS pointed out that it is highly plausible that (1)
WeRide consulted QE about the difficulties it claims to have had with JW at the time, and (2)
QE encountered evidence relating to JW in WeRide’s files while searching for and admittedly
reviewing JW’s documents controlled by WeRide. KTS also offered to send authority for why it
did not matter that the UCAR and pending matters are not substantially related. This offer was
rejected. The subpoena was sent informally by email to QE (only after weeks of meeting and
conferring) specifically anticipating objections and offering to accommodate the year-end
holidays. Although Local Rule 30-1 permits the subpoena to be served prior to meeting and
conferring, KTS provided QE and WeRide ample opportunity to confer before serving the
subpoena and, when QE asked for more time to object to the subpoena, it was given.

QE also misstates what it offered during the meet and confer. The first offer was to provide an
oral representation of the first date that WeRide asked QE to explore litigation against JW. When
JW refused this “offer,” QE filed its lengthy, now rejected, motion to quash. Yesterday, WeRide
tweaked this offer by saying that it would produce a redacted email (singular, not emails as
reported above). In both cases, QE conditioned the disclosure on its demand that JW agree in
advance that, once KTS received the offered disclosure, JW would withdraw the subpoena without
further comment. In declining the latest offer, JW noted WeRide’s and QE’s lack of consistency,
having refused to agree to non-waiver and in camera review of the upcoming declaration of ZZX’s
lawyer, requested by the Court. Dkt. No. 414. JW would like the opportunity to address why
the offered emails may or may not address his questions about QE’s awareness – during its
representation of JW – of the adversity between WeRide and JW, and to explain its hasty
disengagement. JW did not say “no matter what, it was proceeding.” It offered that QE can
provide the emails in camera (despite QE’s resistance to like treatment), provided that QE agree
the Court will determine whether there is a privilege and whether there is an alternative, non-
privileged mechanism for communicating the information to JW so he can assess or respond to
QE’s claims. QE may be amenable, it says, provided it avoids waiver with its selective disclosures.

The potential conflict: Given QE’s assertions that it never communicated with JW about its
representation, KTS agreed that Topic Nos. 1, 3, 4, 6, 11, 12, and 13, and Document Request Nos.
1 and 2 were mooted. This does not resolve the requests directed to QE’s duty of loyalty to JW.
A breach of loyalty does not depend on disclosure of relevant confidences. “Even though…
simultaneous representations may have nothing in common, and there is no risk that confidences to
which counsel is a party in the one case have any relation to the other matter, disqualification may
nevertheless be required. Indeed, in all but a few instances, the rule of disqualification in
simultaneous representation cases is a per se or ‘automatic’ one.” Flatt v. Superior Court, 9 Cal.
4th 275, 284 (1994) (emphasis original); see also Visa U.S.A., Inc. v. First Data Corp., 241 F.
Supp. 2d 1100, 1104 (N.D. Cal. 2003); Cal. Rule Prof. Conduct 1.7(b) (formerly Rule 3-310(C)).
The conflict cannot be avoided by dropping the client after the concurrent adversity already has

                                                  4
          Case 5:18-cv-07233-EJD Document 420 Filed 01/28/20 Page 5 of 7



existed. American Airlines, Inc. v. Sheppard, Mullin, Richter & Hampton, 96 Cal. App. 4th 1017,
1037 (2002). (“[A] lawyer may not avoid breaching the duty of loyalty …by unilaterally
converting a present client into a former client.”). JW’s discovery is directed to whether WeRide
consulted or informed QE about WeRide’s current claims or JW’s alleged conduct while QE was
simultaneously representing JW, and to why QE disengaged in the way it did. These are entirely
legitimate subjects of inquiry which – given the way this representation was treated by QE and
WeRide – cannot be within JW’s knowledge.

The requested discovery is not prohibited: QE’s statement that “Courts regularly refuse to
permit discovery into conflicts of interest” is simply wrong, as there is ample precedent permitting
discovery to inform potential disqualification motions. See, e.g., J.B.D.L. Corp. v. Wyeth-Ayerst
Laboratories, Inc., No. C-1-01-704, 2004 WL 7081790, *5-6 (S.D. Ohio June 7, 2004); Bluestone
Innovations LLC v. LG Electronics Inc., Case No. C-13-1770 SI (EDL), 2013 WL 6354419 (N.D.
Cal. Dec. 5, 2013); Gregori v. Bank of America, 207 Cal. App. 3d 291 (1989); Williams v.
KOPCO, Inc., 162 F.R.D. 670 (D. Kan. 1995); Renner v. Chase Manhattan Bank, Case No. 98
Civ. 926(CSH), 2002 WL 87665 (S.D.N.Y. Jan. 22, 2002). QE also overstates the law
concerning depositions of opposing counsel; in fact, the scrutiny of trial counsel depositions is
relaxed when the deposition involves a closed case that raised issues overlapping with the current
case. See ATS Products, Inc. v. Champion Fiberglass, Inc., Case No. 13-cv-2403-SI (DMR),
2015 WL 3561611 (N.D. Cal. June 8, 2015) (citing Pamida, Inc. v. E.S. Originals, Inc., 281 F.3d
726 (8th Cir. 2002)).

The discovery does not seek work product: QE argues without basis that it has a blanket work
product objection to the subpoena. QE cites the wrong law for non-privileged communications, as
work product is governed by Fed. R. Civ. P. 26(b)(3), not California law. E.g. First Pacific
Networks, Inc. v. Atlantic Mutual Insurance Co., 163 F.R.D. 574, 582 (N.D. Cal. 1995). In any
event, the remaining topics concerning the current litigation (Topics 8, 15, and 17) request only
factual information, specifically when and how QE first became aware of certain facts or concerns.
The document requests concerning the current litigation (Requests 9-11) are expressly drafted to
cover documents “redacted for privilege with WeRide.” The facts are not privileged (they are all
alleged), nor is it privileged when these facts were raised with counsel. Rule 26(b)(3) provides
that an attorney’s “mental impressions” are protected so long as they “concern[] the litigation,” but
the requested information can be disclosed or logged without compromising QE’s legal thinking
(though it would be revealing to learn that QE prepared documents in “anticipation of litigation”
even prior to QE’s disengagement). There are numerous potential sources of relevant documents
that would be responsive. QE may have notes or recollections showing the timing of discussions
in which WeRide’s concerns regarding JW were discussed. Discussions or notes QE made or
circulated internally about potential conflicts or adversity against JW would be highly relevant, as
would internal QE notes explaining QE’s reasons for its rushed disengagement.

JW did not delay in raising this issue, and sanctions would be improper: JW and KTS have
never said JW did not “care” about QE’s out of the blue email. He does not recall it and, if he
saw it, did not understand its significance. Even during this lawsuit, QE diverted inquires: when
a WeRide witness answered that QE had represented WeRide in UCAR, QE interjected to
“correct” the testimony, saying that QE represented the “four employees.” Lu Dep. 83:22-84:6.
Under lesser circumstances, this Court has held there is no waiver. See TransPerfect Global, Inc.
v. MotionPoint Corp., Case No. C-10-2590 CW (JCS), 2012 WL 2343908, *11, *13 (N.D. Cal.
June 20, 2012) (delay was excused because client did not immediately understand the significance
of the conflict); see also Blue Water Sunset, LLC v. Markowitz, 192 Cal. App. 4th 477, 490 (2011)
(delay irrelevant where attorney knowingly agreed to concurrent representation). It takes a
particular brand of temerity to suggest that narrowly framed discovery, of an admittedly hidden
representation, should be sanctioned. See Mount Hope Church v. Bash Back!, 705 F.3d 418, 429
(9th Cir. 2012) (reversing sanctions).



                                                 5
        Case 5:18-cv-07233-EJD Document 420 Filed 01/28/20 Page 6 of 7




DATED: January 28, 2020           QUINN EMANUEL URQUHART & SULLIVAN,
                                  LLP

                                  By /s/ Ryan S. Landes
                                  Claude M. Stern
                                  Ryan S. Landes
                                  Michael F. LaFond
                                  William T. Pilon
                                  Attorneys for Plaintiffs WeRide Corp. and
                                  WeRide Inc.

DATED: January 28, 2020           KILPATRICK TOWNSEND & STOCKTON LLP

                                  By /s/ Gregory Gilchrist
                                  Gregory Gilchrist
                                  Mehrnaz Boroumand Smith
                                  Attorneys for Defendants Jing Wang and Kaizr, Inc.




                                      6
          Case 5:18-cv-07233-EJD Document 420 Filed 01/28/20 Page 7 of 7



In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
document has been obtained from the other signatories to this document.
                                                    /s/ Ryan S. Landes
                                                    Ryan S. Landes




                                                   7
